UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 04-6028



KEVIN ANDRE RANKIN,

                                                 Plaintiff - Appellant,

             versus


JOSEPH LIGHTSEY, Doctor,

                                                  Defendant - Appellee,

             and


JENNY   CRAIG;  M.   BOONE,   sued  in   their
individual capacities; SELMA TOWNES, sued in
her individual capacity and official capacity,

                                                             Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CA-02-483-5-H)


Submitted:    March 15, 2004                   Decided:   April 12, 2004


Before NIEMEYER, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin Andre Rankin, Appellant Pro Se.        Dana Hefter Davis, Raleigh,
North Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          Kevin Andre Rankin appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.    We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.   See Rankin v.

Lightsey, No. CA-02-483-5-H (E.D.N.C. Oct. 20, 2003).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           AFFIRMED




                              - 3 -